Citation Nr: 0737285	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-33 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include emphysema and chronic obstructive pulmonary disease 
(COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
February 1948 to January 1952.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a   February 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii.  

The veteran's claim has been advanced on the docket due to 
his advanced age.  

The veteran was scheduled to appear at a Travel Board hearing 
in July 2007 but failed to report as scheduled.  As he has 
not shown good reason for his absence, his request for a 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed pulmonary disease as a 
result of his active service.  He specifically attributes his 
lung disorder to in-service exposure to asbestos performing 
duties while aboard ships in the U.S. Navy.  

The veteran's service medical records show no findings 
related to a lung disease.   The veteran's service personnel 
records do, however, indicate that he served on support 
vessels as an electrician.  Asbestos aboard naval vessels was 
common during the period of the veteran's service.  This 
evidence, in concert with the veteran's testimony surrounding 
the circumstances of his service, supports a finding that the 
veteran was exposed to asbestos while on active duty.  A 
private medical report, dated in October 1998, includes a 
diagnosis of lung disease with a history of asbestos 
exposure.  While the examiner did not review the record, 
given the nature of the veteran's service, such an opinion is 
competent evidence of the contended causal relationship.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006).  The Board further 
notes, however, that the veteran, by his own admission, was 
also exposed to asbestos after his discharge from the Navy.  
It is also apparent that he has a significant smoking 
history. 

The Board finds that the existence of some asbestos exposure 
in service as well as a current diagnosis of COPD mandates 
that the claim be remanded for a VA pulmonary examination 
that includes a nexus opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for a VA 
pulmonary examination for the purposes of 
determining the nature, approximate onset 
date and/or etiology of any lung disease 
that is currently present.  Following a 
review of the relevant evidence in the 
claims file, obtaining a thorough medical, 
social and industrial history (to include 
in-service and post-service exposure to 
asbestos); the clinical evaluation and any 
tests that are deemed necessary, the 
examiner is asked to provide an opinion on 
the following:  

Is it at least as likely as not (50 
percent or greater probability) that 
any lung disease that is currently 
present, to include emphysema and 
COPD, began during service or is 
causally linked to any incident of 
service, to include exposure to 
asbestos while serving as an 
electrician aboard a harbor tug.  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the veteran's claim.  If the 
benefit sought on appeal is denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).



